—Appeal from an order of Supreme Court, Onondaga County (Murphy, J.), entered May 15, 2002, which denied the motion of, inter alia, James L. Alexander, Esq., for an order directing a hearing to determine an equitable distribution of attorney’s fees between plaintiffs’ former attorneys.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court, Onondaga County, Murphy, J. Present — Pine, J.P., Hurlbutt, Gorski, Lawton and Hayes, JJ.